In a proceeding pursuant to CPLR article 75, inter alia, to vacate an arbitration award dated December 26, 1995, which is in favor of the respondent State Farm Insurance Company, the appeal is from an order of the Supreme Court, Rockland County (Meehan, J.), dated June 4, 1996, which denied the petition.
Ordered that the order is affirmed, with costs.
Since a claim by an insured against an insurance carrier under the uninsured motorists’ endorsement is subject to compulsory arbitration, the scope of judicial review of an arbitrator’s award includes whether the award is supported by evidence or has other basis in reason, as may be appropriate, and appearing in the record (see, Mount St. Mary’s Hosp. v Catherwood, 26 NY2d 493, 508; Matter of Furstenberg [Aetna Cas. & Sur Co.—Allstate Ins. Co.], 49 NY2d 757; Matter of American Motors Sales Corp. v Brown, 152 AD2d 343, 346; Rose v Travelers Ins. Co., 96 AD2d 551).
We find that the record contains a rational basis for the arbitrator’s finding that the petitioner did not sustain a "serious injury” within the meaning of Insurance Law § 5102 (d). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.